 1

 2

 3

 4

 5                           UNITED STATES DISTRICT COURT
 6                                    EASTERN DISTRICT OF CALIFORNIA

 7

 8   RAFAEL SALAS,                                         Case No. 1:21-cv-00669-NONE-EPG (PC)
 9                       Plaintiff,                        ORDER DENYING PLAINTIFF’S MOTION
                                                           FOR DEMAND FOR JURY TRIAL AS
10           v.                                            MOOT
11   K. ALLISON, et al.,                                   (ECF No. 17)
12                       Defendants.
13

14           Rafael Salas (“Plaintiff”) is a state prisoner proceeding pro se with this civil rights action.

15           Currently before the Court is Plaintiff’s motion for demand for jury trial. (ECF No. 17).

16   Plaintiff asks for a jury trial on all issues triable by a jury.

17           Plaintiff’s complaint already includes a demand for a jury trial, and he does not need to

18   file a separate motion to preserve his right to a jury trial on all issues triable by a jury.

19   Accordingly, Plaintiff’s motion is DENIED as moot.

20
     IT IS SO ORDERED.
21

22       Dated:     July 7, 2021                                    /s/
                                                              UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28
                                                          1
